DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are presented for examination.

Claim Rejections - 35 USC § 112

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 13 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 13 recites “controlling a space lighting system based on the confidence value”. The specification is missing a support for the limitation.
Claims 15-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 15 recites “a classification of the change is used to control the space lighting system”. The specification is missing a support for the limitation.
Claims 16-20 are rejected on the same basis as claim 15 for dependency reasons.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-4, 6-7, 9-10, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 2014/0104415 A1; pub. Apr. 17, 2014) in view of Koteshwara (US 10,795,018 B1; pub. Oct. 6, 2020).
Regarding claim 1, Fox et al. disclose: a motion sensor (para. [0228]) comprising: a NIR sensor (para. [0228]) to capture a first image and a second image in a near infrared spectrum (para. [0255]), wherein the second image is captured after the first image by a period of time; a processor to generate a subtracted image from the first image and the second image, wherein the subtracted image is to highlight a change over the period of time (para. [0255]).
Fox et al. are silent about: a classifier to classify the change via a machine learning process.
In a similar field of endeavor, Koteshwara discloses: a classifier to classify the change via a machine learning process (col.3 L58-67 & col.17 L4-12) motivated by the benefits for accurate motion detection (Koteshwara col.3 L58-67).
In light of the benefits for accurate motion detection as taught by Koteshwara, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Fox et al. with the teachings of Koteshwara.
Regarding claim 2, Koteshwara discloses: the classifier is trained to classify the change (col.3 L58-67 & col.17 L4-12) motivated by the benefits for accurate motion detection (Koteshwara col.3 L58-67).
Regarding claim 3, Koteshwara discloses: the classifier is to classify the change as representing one of a state of vacancy, a major motion, and a minor motion (col.3 L58-67 & col.17 L4-12) motivated by the benefits for accurate motion detection (Koteshwara col.3 L58-67).
Regarding claim 4, Koteshwara discloses: the classifier determines a confidence value associated with a classification (col.13 L55-67).
Regarding claim 6, Fox et al. disclose: a source of light in the near infrared spectrum to provide light to be reflected to the NIR sensor (para. [0224]).
Regarding claim 7, capturing a first image in a near infrared spectrum with a NIR sensor; capturing a second image in the near infrared spectrum with the NIR sensor, wherein the second image is captured after the first image by a period of time; generating a subtracted image from the first image and the second image, wherein the subtracted image is to highlight a change over the period of time; and classifying the change with a machine learning process (the claim contains the same substantive limitations as claim 1, the claim is therefore rejected on the same ground).
Regarding claim 9, Koteshwara discloses: the classifier comprises training the classifier to classify the change as representing one of a state of vacancy, a major motion, and a minor motion (col.3 L58-67 & col.17 L4-12) motivated by the benefits for accurate motion detection (Koteshwara col.3 L58-67).
Regarding claim 10, Koteshwara discloses: determining a confidence value associated with a classification (col.13 L55-67).
Regarding claim 14, Fox et al. disclose: providing light from a source of light in the near infrared spectrum, wherein the light is to be reflected off a surface to the NIR sensor (para. [0224]).

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 2014/0104415 A1; pub. Apr. 17, 2014) in view of Koteshwara (US 10,795,018 B1; pub. Oct. 6, 2020) and further in view of Sicconi et al. (US 2019/0213429 A1; pub. Jul.11, 2009).
Regarding claim 5, the combined references are silent about: a visible light sensor to measure an intensity of total visible light, wherein the intensity of total visible light is to be used by the classifier.
In a similar field of endeavor, Sicconi et al. disclose: a visible light sensor to measure an intensity of total visible light, wherein the intensity of total visible light is to be used by the classifier (para. [0057], [0062], [0117]) motivated by the benefits for richer and more accurate detection (Sicconi et al. para. [0061]).
In light of the benefits for accurate motion detection as taught by Koteshwara, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Fox et al. and Koteshwara with the teachings of Sicconi et al.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 2014/0104415 A1; pub. Apr. 17, 2014) in view of Koteshwara (US 10,795,018 B1; pub. Oct. 6, 2020) and further in view of Schwesinger et al. (US 2016/0162082 A1; pub. Jun. 9, 2016).
Regarding claim 8, the combined references are silent about: training a classifier to classify the change via supervised training.
In a similar field of endeavor, Schwesinger et al. disclose: training a classifier to classify the change via supervised training (para. [0031]) motivated by the benefits for optimal performance.
In light of the benefits for optimal performance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Fox et al. and Koteshwara with the teachings of Schwesinger et al.

Claims 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over Fox et al. (US 2014/0104415 A1; pub. Apr. 17, 2014) in view of Koteshwara (US 10,795,018 B1; pub. Oct. 6, 2020) and further in view of Mahmoud et al. (US 2019/0197330 A1; pub. Jun. 27, 2019).
Regarding claim 11, the combined references are silent about: measuring an intensity of total visible light, wherein the intensity of total visible light is to be used to classify the change.
In a similar field of endeavor, Mahmoud et al. disclose: measuring an intensity of total visible light, wherein the intensity of total visible light is to be used to classify the change (para. [0037]) motivated by the benefits for optimal performance.
In light of the benefits for optimal performance, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the apparatus of Fox et al. and Koteshwara with the teachings of Mahmoud et al.
Regarding claim 12, the combined references are silent about: determining the confidence value is based on the intensity of total visible light. However, Mahmoud et al. disclose: in para. [0040] that the classifier is trained based on the amount of visible light in the image, plus classification is developed with a notion of confidence. Therefore, it would have been obvious to one of ordinary skill to use the teachings of Mahmoud et al. to determining the confidence value is based on the intensity of total visible light.

 Allowable Subject Matter
Claim 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
None of the found prior arts teach, disclose, suggest or make obvious: controlling a space lighting system based on the confidence value.
Claim 15 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), 1st paragraph, set forth in this Office action.
Regarding claim 15 the combination of Fox et al. and Koteshwara disclose: an apparatus comprising: an space lighting system; a NIR sensor to capture data, wherein the data includes a plurality of images in a near infrared spectrum; a processor to generate a subtracted image from a first image and a second image, wherein the first image and the second image are successive images from the plurality of images, and wherein the subtracted image is to highlight a change between the first image and the second image; and a classifier to classify a change between first image and the second image (see rejection of claim 1). 
None of the found prior arts teach, disclose, suggest or make obvious:  a classification of the change is used to control the space lighting system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAMADOU FAYE whose telephone number is (571)270-0371. The examiner can normally be reached Mon-Fri. 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on 571-272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        



/MAMADOU FAYE/Examiner, Art Unit 2884